*539In re Louisiana State of et al.; Louisiana Department of Education; Louisiana Board of Elementary and Secondary Education; Louisiana School for Math, Science and The Arts; Board of Directors of the Louisiana School for Math, Science and The Arts; — Defendant(s); Applying for Writ of Certiorari and/or Review, Parish of St. Mary, 16th Judicial District Court Div. B, No. 112,173; to the Court of Appeal, First Circuit, No. 2004 CA 1897.
Denied.
VICTORY, J., would grant.
TRAYLOR, J., would grant.
WEIMER, J., would grant.